Citation Nr: 0425951	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  00-09 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for internal 
derangement of the left knee, currently evaluated as 20 
percent disabling.

2.  What evaluation is warranted from April 24, 1998, for 
arthritis of the right knee?

3.  What evaluation is warranted from April 24, 1998, for 
internal derangement of the right knee?

4.  What evaluation is warranted from April 24, 1998, for 
arthritis of the left knee?

5.  What evaluation is warranted from April 24, 1998, for 
degenerative disc disease of the lumbar spine?

6.  Entitlement to special monthly compensation at a rate in 
excess of the "k" rate.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision of the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied a claim for entitlement 
to a rating in excess of 10 percent for internal derangement 
of the left knee with arthritis and granted service 
connection for internal derangement of the right knee with 
arthritis as well as lumbosacral strain.  The newly service 
connected disabilities were assigned 10 percent ratings 
effective from April 24, 1998. 

In a May 2001 rating decision, the RO assigned a 20 percent 
rating for both an internal derangement of the left knee with 
arthritis and internal derangement of the right knee with 
arthritis, effective from April 24, 1998.  A 20 percent 
rating was assigned for lumbar degenerative disc disease 
(previously classified as lumbar strain) effective from 
April 24, 1998.  

In July 2003, the Board remanded the veteran's appeal for 
further development.  Thereafter, in an August 2003 rating 
decision, the RO assigned the veteran a separate 10 percent 
disability rating for arthritis of the right knee effective 
from April 24, 1998.  It also granted staged ratings for 
degenerative arthritis of the left knee.  Specifically, a 10 
percent rating from April 24, 1998; a 20 percent rating from 
June 12, 2002; and a 30 percent rating from May 27, 2003.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issues of 
entitlement to higher evaluations for arthritis of the right 
knee, internal derangement of the right knee, and arthritis 
of the left knee were placed in appellate status by a notice 
of disagreement expressing dissatisfaction with an original 
rating, the Fenderson doctrine applies to these issues.  
Moreover, the Board has restyled these rating questions in 
accordance with the Fenderson doctrine.  Accordingly, the 
issues on appeal are as characterized on this first page of 
this remand.

In addition to the issues cited on the cover page of this 
remand the representative, in December 2001 and April 2004 
statements, raised the issues of entitlement to secondary 
service connection for obesity, a psychiatric disorder, and 
cardiovascular disease.  As these issues have not been 
developed for appellate review and as they are not 
intertwined with the issues on appeal, they are referred to 
the RO for appropriate action.

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below, VA will notify 
you of the further action that is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), requires VA to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

In this case, however, a review of the record fails to shows 
that the RO has ever provided the veteran with a letter that 
provided the above information.  Accordingly, a remand is 
required for VA to: (1) notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) notify him of the information 
and evidence that VA will seek to provide; (3) notify him of 
the information and evidence the claimant is expected to 
provide; and (4) tell the claimant to provide any pertinent 
evidence in his possession that has yet to be submitted.  
38 U.S.C.A. §§ 5100, 5103 (West 2002); 38 C.F.R. § 3.159 
(2003).  

The VCAA also requires the RO to obtain and associate with 
the record all adequately identified records.  See 
38 U.S.C.A. § 5103A(b) (West 2002).  In this regard, while 
the veteran reported that he is in receipt of Social Security 
Administration disability because of his problems with his 
lower extremities, a request for these records has not been 
undertaken by the RO. 

A review of the record on appeal also shows that the veteran 
reported receiving ongoing treatment from the Washington, 
D.C. VA Medical Center, the Orthopedic Sports and Medicine 
Center in Annapolis, Maryland, and from Kaiser-Permanente.  
Therefore, on remand, the RO should obtain and associate with 
the record medical records used by the Social Security 
Administration in granting benefits as well any 
contemporaneous records of his that have not been obtained 
from these other identified locations.  Id.

As to the veteran's lumbar degenerative disc disease, the RO 
assigned a 20 percent evaluation in May 2001 under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (intervertebral disc syndrome).  
Since then there have been a number of changes in the 
criteria for rating musculoskeletal disabilities under 
38 C.F.R. § 4.71a, including intervertebral disc syndrome 
under Diagnostic Code 5293.  See 67 Fed. Reg. 54345-9 
(Aug. 22, 2002); 68 Fed. Reg. 51454-51456 (Aug. 27, 2003).  
The new rating criteria for rating intervertebral disc 
syndrome became effective September 23, 2002.  As the veteran 
has not been evaluated under the new criteria, VA must 
conduct a new examination.

The Board notes that the RO provided the veteran notice of 
the old and new criteria in the December 2003 supplemental 
statement of the case, as well as a VA examination in May 
2003.  The May 2003 examination report does not however 
provide sufficient information to rate the severity of the 
back disorder under both old and new Diagnostic Code 5293 
because the examiner did not comment with sufficient 
specificity as to the extent of the veteran's neurological 
involvement or the duration of any incapacitating episodes.  
Therefore, a VA examination is in order to obtain this 
information.  Id.  

As to the knee disorders, governing regulations provide that 
VA's duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examinations and treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991); 38 C.F.R. § 3.326 
(2003).  Therefore, given the above development, on remand, 
the veteran should also be afforded another VA examination.

Lastly, as to entitlement to special monthly compensation at 
a rate in excess of the "k" rate, the veteran's 
representative, in an April 2004 statement, disagreed with 
the RO's August 2003 rating decision that awarded special 
monthly compensation at the "k" rate.  No further action 
was taken by the RO.  As the April 2004 statement is a notice 
of disagreement to its August 2003 rating decision, a 
statement of the case must be issued.  Manlincon v. West, 
12 Vet. App. 238 (1999).  Consequently, this issue is 
remanded for a statement of the case.  See 38 C.F.R. § 19.29 
(2003).

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A; 38 C.F.R. § 3.159; the 
Veterans Benefits Act of 2003; and any 
other applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the veteran of the specific 
evidence needed to substantiate the 
claims of entitlement to higher 
evaluations for internal derangement of 
the right and left knees, arthritis of 
the right and left knees, and lumbar 
degenerative disc disease.  The letter 
must: (1) notify the claimant of the 
information and evidence not of record 
that is necessary to substantiate each 
claim; (2) notify him of the information 
and evidence that VA will seek to 
provide; (3) notify him of the 
information and evidence the claimant is 
expected to provide; and (4) request he 
provide all pertinent evidence in his 
possession that has yet to be submitted 
to VA.  The veteran should be notified 
that he has one-year to submit pertinent 
evidence needed to substantiate his 
claim.  The date of mailing the veteran 
notice of the VCAA begins the one-year 
period.  

2.  The RO should obtain from the Social 
Security Administration the medical 
records pertinent to the appellant's 
claim for disability benefits and all 
subsequent medical records generated in 
connection with his continued entitlement 
to these benefits.  If any requested 
records are not available, or if the 
search for any such records yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

3.  The RO should contact the veteran and 
ask him to identify the name, address, 
and approximate (beginning and ending) 
dates of all VA and non-VA health care 
providers who have treated him for knee 
and back disorders since April 1998.  The 
RO should inform the veteran that VA will 
make efforts to obtain relevant evidence, 
such as VA and non-VA medical records, 
employment records, or records from 
government agencies, if he identifies the 
custodians thereof.  The RO should obtain 
all records identified by the veteran 
that have not already been associated 
with the claims file, including all 
outstanding records of his on file with 
the Washington, D.C. VA Medical Center, 
the Orthopedic Sports and Medicine Center 
in Annapolis, Maryland, and Kaiser-
Permanente.  The aid of the veteran in 
securing all identified records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded orthopedic and neurological 
examinations.  The claims folders are to 
be provided to the examiners for review 
in conjunction with the examinations.  
All indicated tests and studies as deemed 
appropriate by the examiners must be 
accomplished and all clinical findings 
should be reported in detail.  Based on a 
review of the claims folder and the 
examination, the examiners are to answer 
the following questions:

I.  Lumbar Spine Degenerative Disc 
Disease:

a.  Provide a consensus opinion 
whether functional debility caused 
by the lumbar degenerative disc 
disease more closely equates to an 
intervertebral disc syndrome with 
"severe" recurring attacks, but 
with intermittent relief OR to an 
intervertebral disc syndrome with 
"pronounced" pathology (persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain 
and demonstrable muscle spasm, 
absent ankle jerk, or other 
neurological findings appropriate to 
site of diseased disc with little 
intermittent relief).

b.  Report whether functional 
debility due to lumbar degenerative 
disc disease equates to an 
intervertebral disc syndrome with 
incapacitating episodes having a 
total duration of at least two weeks 
but less than four weeks during the 
past 12 months, with incapacitating 
episodes having a total duration of 
at least four weeks but less than 
six weeks during the past 12 months, 
or with incapacitating episodes 
having a total duration of at least 
six weeks during the past 12 months.  
An incapacitating episode is defined 
as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician.  

c.  The orthopedist must conduct 
range of motion studies of the 
lumbar spine and provide an opinion 
addressing at what point, measured 
in degrees, pain due to lumbar 
degenerative disc disease begins in 
each plane of motion.  The role of 
any non-service connected 
disability, such as obesity must be 
distinguished from the role played 
by the service connected lumbar 
degenerative disc disease.  The 
orthopedist should also opine 
whether there is any additional loss 
of lumbar motion during a flare-up 
or with fatigue.  See 38 C.F.R. 
§ 4.71a.

d.  The neurologist should opine 
whether the veteran's adverse 
neurological symptomatology equates 
to "mild," "moderate" or 
"severe" incomplete paralysis, or 
to "complete" paralysis of the 
sciatic nerve, or any other nerve 
affected by the low back disorder.  
See 38 C.F.R. § 4.124a, Diagnostic 
Code 8520.

II.  Right and Left Knees: 

a.  What objective manifestations of 
any knee disorder are present due to 
the service connected disorders as 
distinguished from disability caused 
by such non-service connected 
factors such as morbid obesity? 

b.  Is there objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with either knee due to 
service-connected disability?  To 
what extent, if any, does the 
veteran experience, due to service 
connected disability, functional 
loss due to painful knee motion or 
weakness, and/or any of the other 
symptoms noted above with repeated 
joint use, and during symptom flare-
ups?  To the extent possible, the 
orthopedist should express such 
functional loss due to service-
connected disability in terms of 
degrees of limited joint motion, or 
joint weakness.

c.  The orthopedist is to report the 
range of knee motion, and address 
whether, when taking into account 
pain, fatigue, and flare-ups etc., 
due to service connected disability 
causes leg flexion to be limited to 
45 degrees or less, 30 degrees or 
less, or 15 degrees or less?  

d.  The orthopedist is to report the 
range of knee motion, and address 
whether, when taking into account 
pain, fatigue, and flare-ups etc., 
due to service connected disability 
causes leg extension to be limited 
to 10 degrees or more, 15 degrees or 
more, 20 degrees or more, 30 degrees 
or more, or 45 degrees or more?  

e.  The orthopedist is to report 
whether either knee has instability 
due to service connected disability 
and, if so, whether that instability 
is best characterized as "slight," 
"moderate," or "severe."

f.  Does either of the veteran's 
knee disorders include a dislocated 
semilunar cartilage?  If so, does 
adverse symptomatology equate to 
frequent episodes of "locking," 
pain, and effusion?

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If any report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the issues on appeal using a 
rating decision format taking into 
account, where appropriate, the 
"staged" ratings.  Fenderson.  If any 
benefit sought on appeal remains denied, 
he and his representative should be 
provided a Supplemental Statement of the 
Case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

7.  As to entitlement to special monthly 
compensation at a rate in excess of the 
"k" rate, the RO should issue a 
statement of the case.  If, and only if, 
the veteran files a timely Substantive 
Appeal, should this issue be returned for 
review by the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


